            Case 1:20-cv-09533-LGS Document 11 Filed 01/19/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JOSUÉ PAGUADA,                                               :
                                            Plaintiff         :
                                                              :    20 Civ. 9533 (LGS)
                            -against-                         :
                                                              :          ORDER
 CHRONICLE BOOKS LLC,                                         :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, the initial pretrial conference in this matter is scheduled for January 21,

2020, and no significant issues were raised in the parties’ joint letter or proposed case

management plan (“CMP”). It is hereby

          ORDERED that the January 21, 2021, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the Court

immediately so the conference can be reinstated. The CMP will issue in a separate order. The

parties’ attention is particularly directed to the provisions for periodic status letters, and the need

for a pre-motion letter to avoid cancellation of the final conference and setting of a trial date. It is

further

          ORDERED that regarding settlement discussions, the parties’ request for a referral for

mediation is GRANTED. The referral will issue in a separate order.

          The parties should be aware that the Court does not extend the deadlines for fact

discovery absent compelling circumstances, and that the use of any alternative dispute resolution

mechanism does not stay or modify any date in the CMP.

Dated: January 19, 2021
       New York, New York
